 



Exhibit 10.2
 



[Idenix Letterhead]
 
September 1, 2006  
Ms. Andrea J. Corcoran
c/o Idenix Pharmaceuticals, Inc.
60 Hampshire Street
Cambridge, MA 02139
 
Dear Andrea:
This letter memorializes our agreement that, immediately prior to the election
of John Weidenbruch to the office of Executive Vice President, General Counsel
and Secretary, your resignation from such offices will become effective. At such
time you will no longer serve as an executive officer of Idenix but will
continue to be employed by Idenix as a senior advisor
While we look forward to your continued service to Idenix pursuant to the terms
of the employment agreement dated May 8, 2003 between Idenix and you (the
“Agreement”), we acknowledge that, unless your employment is terminated for
cause, you will be entitled to receive the benefits payable under Section 5.A.
of Agreement when either you or Idenix subsequently elect to terminate your
service (treating your subsequent termination as a Covered Termination (as such
term is defined in your Employment Agreement)).
If any payment, compensation or other benefit provided to you under the
Agreement in connection with your employment termination is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986 and you are a
specified employee as defined in Section 409A(2)(B)(i), no part of such payments
shall be paid before the day that is six (6) months plus one (1) day after the
date of termination (the “New Payment Date”). The aggregate of any payments that
otherwise would have been paid to you during the period between the date of
termination and the New Payment Date shall be paid to you in a lump sum on such
New Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.
If this letter correctly reflects our understanding, please sign in the space
provided below returning one executed copy to me at your earliest convenience.
 
Very truly yours,

            /s/ Paul J. Fanning      Paul J. Fanning 
Vice President, Human Resources        

 
Agreed and acknowledged this
1st day of September 2006

            /s/ Andrea J. Corcoran              Andrea J. Corcoran           

